 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontractual provisions which do so in clear and unmistakable lan-guage.7Assuming, as mentioned above, that the Intervenor's agree-ment with the Employer is terminable upon the certification ofanother representative, we find nothing in the words "and continuesto be" which would justify a construction of the recognition andtermination clauses of the agreement as a general waiver of the Board'scontract bar doctrine.As suggested by the Intervenor, those wordscan more reasonably be given effect and construed as relieving theEmployer of contractual liability in the event that the Board shouldfind upon application of its own contract bar principles that the con-tract was rendered inoperative as a bar and another union certifiedas the bargaining representative.Accordingly, we find the Inter-venor's contract with the Employer to be a bar to elections in thesecases, and we shall dismiss the petitions filed herein.OrderITIS HEREBY ORDERED that thepetitions filed herein be, and theyhereby are, dismissed.CHAIRMANHERZOGandMEMBERSTYLES took no part in the consid-eration of the above Decision and Order.T. It is a rule of contract interpretation that contracts or agreements affecting the publicinterest are to be construed liberally in favor of the public. 3 Williston, Contracts § 626(Rev. ed., 1936) ; Restatement, contracts § 236 (e) (1932).Cf.Otis ElevatorCompany,97 NLRB 786;The Iron Fireman Manufacturing Company,69 NLRB 19; cf. alsoLeverBrothers Company,96 NLRB 448;Columbia River Salmon and Tuna Packers'Assn.,91 NLRB 1424.FEIN'S TIN CAN CO.,INC., ANI)ATLAS CANCORPORATIONandUNI`rEnWIRE AND METAL WORKERSUNION,LOCAL24368,AFL, PETITIONER.Case No. ''-RC-43U0.May 16, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lewis Moore, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (h) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers.99 NLRB No. 32 FEIN'S TINCAN Co., INC.1593.United Steelworkers of America and its Local 2072 intervenedin this proceeding for the purpose of urging a current contract withthe Employers as a bar to a present election. The Employers took noposition respecting this contract bar contention.The contract, executed on May 26, 1950, will expixe on September1; 1952.Although signed on behalf of the employees only by UnitedSteelworkers of America, the contract reads that it is made between theEmployers and "United Steelworkers of America, on behalf of themembers of Local Union No. 2072." 1 In detailed particulars not per-tinent to the issue here, it makes union membership a condition ofemployment.Local 2072, however, is not now and never has been incompliance with the filing requirements of Section 9 (f), (g), and (h)of the Act.The Board has decided, pursuant to Public Law No. 180 of 1951, thata union-shop contract held by a union which has not "at the time theagreement was made or within the preceding twelve months receivedfrom the Board a notice of compliance with Section 9 (f), (g), and(h)," may not bar a present determination of representatives.2 Inthis case, it is clear that Local- 2072 is active in the representation ofthe employees involved. Indeed, its representative at the hearingstrongly disputed the Petitioner's assertion that Local 2072 is nolonger in existence at this plant. In these circumstances, it is im-materialthat the contract was signed only by the parent union.Asrespects the Board's contract bar rules, the legal consequences flowingfrom the local's noncompliance status attach to the contract, regard-lessof whether the local union or its parent organization executedthe contract.'In either event the contract does not constitute abar.Accordingly we find that a question affecting commerceexists con-cerning the representation of employees of the Employers within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of theAct.4.We find, in accordance with the stipulation of the parties, thatall employees of Fein's Tin Can Co., Inc., and Atlas Can Corporation,at their plant located at 50th Street and First Avenue, Brooklyn,New York City, excluding office andclericalemployees,guards,watchmen, chauffeurs and platformmen, executives,and all super-visors asdefined in the Act, constitutea unitappropriate for thepurposesof collectivebargaining.[Text of Direction of Election omitted from publication in thisvolume.]'Exclusive recognition in favor of the parent organization is set forth elsewhere in thecontract.2Mellin-Quincy Manufacturing Co., Inc.,98 NLRB 457.Cf.Lane T Vella Company,77 NLRB 1051.